The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 27, 2014

                                      No. 04-14-00382-CR

                                      Rene ESCALANTE,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                     From the 452nd District Court, Edwards County, Texas
                                    Trial Court No. 1679
                        The Honorable Robert Hoffman, Judge Presiding


                                         ORDER
       Appellant’s brief was filed on September 19, 2014. The State’s brief was due to be filed
on October 20, 2014. On October 20, 2014, the attorney for the State of Texas filed a motion for
extension of time requesting an extension of time until December 4, 2014, for a total of forty-five
days.

       The State’s motion is GRANTED, IN PART. The State’s brief is due to be filed no later
than November 19, 2014.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court